Jewett, Ch. J.
By the avowry, the defendant justified the detention of the doors in question, on the ground that he had an existing right of lien upon them for the price or value of his wrork and labor bestowed as a carpenter and joiner in their manufacture at the plaintiff’s request.
The rule is well established, that every bailee for hire, who, by his labor and skill, has imparted an additional value to the *145goods, has a lien upon the property for his reasonable charges, whether there be an agreement to pay a stipulated price, or only an implied contract to pay a reasonable price, unless there be a future time or mode of payment fixed; in such case the special agreement would be inconsistent with the right of lien, and would destroy it, (Grinnell v. Cook, 3 Hill, 485; Blake v. Nicholson, 3 Maule and Selwyn, 168 ; Chace v. Westmore, 5 id. 180 ; Cramsbay v. Hornpay, 4 Barn. and Alld. 50; Burdick v. Murray, 3 Vermont R. 302; 2 Kent’s Com. 5 ed. 634.)
To avoid the-bar interposed by the avowry, the plaintiff, by his plea, attempted to show that the defendant, at the time of the detention, had no lien upon the doors, on the ground that they had been manufactured under a special agreement calling for their completion and delivery prior to the time limited for the payment of a certain part of the price for manufacturing them, and that the remaining part of such price had been paid at the time of such detention. The avowry goes upon the ground, that the doors were manufactured upon an implied contract to pay a reasonable price for the work and labor expended. The plea, upon the ground that they were made under a special agreement, specifying the time when the doors were to be made and delivered, the price for making, and the times ' when the same was to be paid, and that some part thereof was not payable until a day subsequent to the completion and delivery of .the doors, and that only, that part of such price remained unpaid at the time of the detention.
This plea is objected to as insufficient, on the ground, among others, that it does not set out the terms of the contract, in words or according to its legal effect under which it is claimed the doors were manufactured.
It is a general principle, that whatever is alleged in pleading, must be alleged with reasonable certainty; and that he who pleads a contract must set it out, if he be a party to it. The particulars of the agreement should have been stated, so that the court could determine whether the right of lien existed at the time of the detention, and in order to apprize the defendant of what was meant to be proved in order to give him an opportunity to answer or traverse it. (1 Chit. Pl. 216.) I *146agree with the court below, that this plea is too general, vague, and uncertain—and is therefore bad.
The judgment of the common pleas was properly reversed, on the ground that the plea to the avowry was bad; and judgment was correctly given for the defendant upon the whole record, notwithstanding the jury had found the- issues upon the first, second, and third pleas of the defendant in favor of the plaintiff. The rule is well settled, that where there is one good count in a declaration, if sustained by evidence, it entitles the plaintiff to recover upon the whole record, though there may be several others which are bad or found against him, if the judgment is confined to such good count. So if one of several pleas of a defendant which goes to the whole cause of action is sustained, it constitutes a bar to the recovery of the plaintiff. (Jack v. Martin, 12 Wend. 311; S. C. in error, 14 Wend. 507; Cook v. Sayre, 2 Burr. Rep. 755; Law v. King, 1 Saund Rep. 76, N. l,p. 80.)
The case of Cook v. Sayre was an action for trespass and assault for criminal conversation with the plaintiff’s wife ; the defendant pleaded 1, not guilty, and 2, not guilty within six years, and there was an issue on the first plea and a demurrer to the other. The issue on the plea of not guilty was tried first, and found for the plaintiff, with fifty pounds damages. Afterward, the demurrer was: argued and overruled, and determined for the defendant; although the issue on the plea of not guilty, was found for the plaintiff. It was held, he could not have damages upon it, because, upon the whole, judgment must be against him.
Now in the case at bar, although the issue upon the demurrer was disposed of by the court in favor of the plaintiff, before the issues of fact were tried, yet, the supreme court having determined the demurrer in favor of the defendant, it appeared that the plaintiff upon the whole had no cause of action, and judgment was given against him, upon the whole record. That entitled the defendant, to a return of the property, or if he elected so to have it, the value instead of a return, and to costs, except the costs arising from the trial of the issues of fact, to which neither party is entitled. (2 R. S. 617, § 27.)
*147But the judgment of the supreme court, as perfected, as appears by the record, is in- part erroneous. The defendant "vvás not entitled to recover the value of the property assessed by the jury on the trial of the issues. That was assessed under the'provisions of 2 R. S. 530, § 48. So much of the judgment, therefore, as adjudges that the defendant recover against the plaintiff $275, the value of the said goods and chattels by the jurors aforesaid found, must be reversed, and the residue of said judgment must be affirmed ; and a further judgment must be rendered that the defendant have a return of the goods and chattels replevied, unless he shall elect to waive such return, and that he recover the damages sustained by him, by reason of the detention of such goods and chattels; and in case said defendant shall elect to take judgment for the value of the said goods and chattels instead of a return thereof, such value be assessed by a writ of inquiry to be issued out of the supreme court. (2 R. S. 531,' §§ 53, 54, 55.)
The judgment of the supreme court being reversed in part and affirmed in part, this court has a discretion in awarding costs. (2 R. S. 618, § 31.) And I think, to deny costs to either party as against the other in this case, would be a proper exercise of such discretion.
Bronson, J.
The plea in bar to the avowry is bad, for the reasons assigned by the supreme court. It is also bad on another ground. The avowry allegesf that at the time when, &c., the plaintiff was largely indebted to the defendant for his work and labor upon the doors. The plaintiff pleads matters which are inconsistent with this material allegation, without traversing it; which is not good pleading. (Prosser v. Woodward, 21 Wend. 205 ; Rogers v. Arnold, 12 id. 35.) In the way plaintiff has pleaded, the parties might never arrive at an issue containing a direct affirmative and negative allegation.
As the plea in bar to the avowry was bad, and the avowry contained a good- answer to the action, it was a matter of no consequence what became of the other issues. When one good bar is found or adjudged in favor of the defendant, he is entitled to judgment on the whole record, although other issues may be found or adjudged against him. (Jack v. Martin, 12 *148Wend. 311; S. C. in error, 14 Wend. 507 ; Cooke v. Sayer, 2 Burr. 753 ; 1 Saund. 80, note 1.)
When the supreme court reversed the judgment of the common pleas, it proceeded, according to the established practice in such cases, to give such judgment as the inferior court should have given; and rendered judgment for the defendant on the demurrer. But the attention of the supreme court was not called to the question how the judgment should be entered of recordnor to the consequences which would result from it. The attorney, in making up the record, has entered the judgment of reversal; but has taken no notice of the judgment which was rendered on the demurrer. . And after the reversal, the attorney has proceeded to state in the record that the defendant waived a return of the goods; and has then entered a judgment that the plaintiff recover the value of the goods, as the value had been assessed by the jury which tried the issues of fact.
There are two errors in the record as it has been made up. First, there 'is no judgment whatever upon the demurrer. When a court of review reverses a judgment, it gives such judgment as the court below should have rendered.
The second error consists in entering a judgment for the value of the property as it had been assessed by the jury which tried the issues of fact. As the action was in the common pleas, and the plaintiff recovered in that court, the only object of the inquiry concerning the value of the property was, to settle the plaintiff’s right to costs. If the value of the property was less than fifty dollars, neither party would recover costs. (Stat. 1840, p. 333, § 19.) As the plaintiff recovered in the common pleas, no question could have arisen there about waiving a return, and taking judgment for the value of the property; and the assessment of value by the jury could not have been made with a view to a recovery of the amount by the defendant. (2 R. S. 531, §§ 53-55.) When the supreme court rendered judgment on the demurrer, which, as the pleadings stood, entitled the defendant to a return of the property, he might have elected to waive the return, and take judgment for *149the value, to be assessed by a writ of inquiry, (§ 55.) But that is not the course which he pursued.
So much of the judgment of the supreme court as reverses the judgment of the common pleas, and gives costs to the defendant, should be affirmed; and the' residue of the judgment of the supreme court should be reversed. Judgment should then be rendered for the defendant on the demurrer; and that he have a return of the propertyor if he elects to waive a return, he will be entitled to a judgment for the value of the property, to be assessed on a writ of inquiry, which will issue out of .the supreme court when the proceedings are remitted.
As the judgment of the supreme court is affirmed in part and reversed in part, costs are in the discretion of the court, (2 R. S. 618, § 81,) and no costs should be allowed to either party. Judgment accordingly.
Decision. u It is ordered and adjudged that so much of the judgment of the supreme court as reverses the judgment of the court of common pleas, and so much of the said judgment as awards costs to the said Justus B. Jones, be, and the same is, hereby affirmed, and that all the residue of the said judgment be, and the same is, hereby reversed. It is further ordered and adjudged, that the plea in bar of the said Abijah B. Curtis to the avowry of the said Justus B. Jones is not sufficient in law to bar or preclude the said Justus B. Jones from avowing the detention of the said goods and chattels, or from having a return thereof. It is further ordered and adjudged, that the said Justus B. Jones have a return of the said goods and chattels, or, if he shall elect to waive a return of the said goods and chattels, and take judgment for the value thereof, then, that he have judgment to recover the value of the said goods and chattels; and that such value be assessed by a writ of inquiry, which writ will issue out of the supreme court when the proceedings are remitted.” Neither party to recover costs against the other in this court.
Note. Jewett, Oh. J., arrives at the following results: That every bailee for hire, who by his labor and skill has imparted an additional value to the goods, has a lien upon the property for his reasonable charges, whether there be an agreement to pay a stipulated price, or only an implied contract to pay a reasonable price, unless there be a future time or mode of payment fixed.
*150Whatever is alleged in pleading, must be alleged with reasonable certainty and that he who pleads a contract must set it out, if he be a party to it. Held, that the plaintiff’s plea to the avowry was bad, because the particulars of the agreement set up in it should have been stated, so that the court could determine whether the right of lien existed at the time of the detention, and- also in order to apprize the defendant of what was meant to be proved, so that he might answer or traverse it.
If one of several pleas of a defendant, which goes to the whole cause of action, is sustained, it constitutes a bar to the recovery of the plaintiff, notwithstanding some other issues may have been found in favor of the plaintiff.
Bhonson, J. Held, that the avowry alleging that at the time when, &c., the plaintiff was largely indebted to the defendant for his work and labor upon the doors; and the plaintiff pleading matters inconsistent with this material allegation, without traversing it, was bad pleading. p
The plea was also bad, for the reasons assigned by the supreme court.
Where one good bar is found or adjudged in favor of the defendant, it is a matter of no consequence what becomes of the other issues, he is entitled to judgment on the whole record.